Citation Nr: 1103017	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-36 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed 
as due to herbicide agent (Agent Orange) exposure in service.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Schechter



INTRODUCTION

The Veteran had active service from July 1966 to June 1969.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO), confirming a prior 
denial of service connection for diabetes mellitus.  

The Board, in an October 2009 decision, reopened the claim and 
remanded it for additional development.  The case now returns to 
the Board for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

For purposes of establishing service connection for a disability 
or death resulting from exposure to Agent Orange, the law 
provides that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam between January 
1962 and May 1975, shall be presumed to have been exposed during 
such service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed to 
any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002 
& Supp. 2010).  

A disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309(e) (2010), will be considered to have 
been incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease during 
the period of service.  38 C.F.R. § 3.307(a).  The specified 
diseases which have been listed therein include diabetes 
mellitus, type II.  38 C.F.R. § 3.307(a)(6), 3.309(e).  Moreover, 
the diseases listed at 38 C.F.R. § 3.309(e), including diabetes 
mellitus, type II, shall have become manifest to a degree of 10 
percent or more at any time after service, with certain 
exceptions inapplicable in this case.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Thus, service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, a veteran must 
show that he served in the Republic of Vietnam during the Vietnam 
era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the 
veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 
at 162.  In addition, the U.S. Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection for a non-presumptive disease, 
with proof of actual direct causation by service.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The law further specifies that:

Where there is affirmative evidence to the contrary, 
or evidence to establish that an intercurrent injury 
or disease which is a recognized cause of any of the 
diseases or disabilities within the purview of [38 
U.S.C.A. § 1116] has been suffered between the date 
of separation from service and the onset of any such 
diseases or disabilities, . . . service connection 
pursuant to [38 U.S.C.A. § 1116] will not be in 
order.

38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d)(1).

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions 
involved duty or visitation in the Republic of Vietnam.  See 38 
C.F.R. § 3.307(a)(6)(iii).  

The Veteran's service personnel records inform that he served 
from July 1966 to June 1969.  He was separated with an Honorable 
Discharge.  Previously, he had been recommended for a General 
Discharge under Honorable Conditions due to a character and 
behavior disorder, with an Article 15 (non-judicial punishment) 
received in March 1969 for failure to repair, and with three 
arrests by civil authorities in the prior six months based on 
motor vehicle violations and once for drunk and disorderly 
conduct, as well as prior military infractions.  His service 
personnel records show that he performed overseas service 
stationed in Taiwan, and do not reflect any service in Vietnam.  
The Veteran's service personnel file informs that he was an 
aircraft mechanic in service.  

In testimony before the undersigned at an August 2009 Travel 
Board hearing, the Veteran asserted  that he had participated in 
multiple missions to Cam Ranh Bay and Da Nang (both of which are 
in Vietnam) as the crew chief of a C-130 aircraft.  He testified 
that he was on at least two missions to each of those 
destinations in Vietnam, and that on each occasion they spent 
several hours at the air station barracks at Cam Ranh Bay or Da 
Nang while waiting for unloading and loading of personnel and 
cargo, without staying overnight on any occasion.  Thus, based on 
the Veteran's own testimony, it appears that he spent, at a 
maximum, a total of approximately 20 to 40 hours in Vietnam 
during the entirety of his military service, most of which time 
was spent not in jungles, recently cleared jungles, or the 
countryside, but at the Cam Ranh Bay and Da Nang air bases, 
including in air base barracks, waiting for flights out of 
Vietnam.  

The Veteran contends that he is entitled to service connection 
for diabetes mellitus, type II, on a presumptive basis based on 
his exposure to Agent Orange during those brief intervals in-
country in Vietnam.

The Board remanded the case in October 2009 in substantial part 
for official inquiry into the Veteran's alleged circumstances of 
having been in-country in Vietnam.  His service records disclose 
that he was stationed at Ching Chuan Kang Air Base in Taiwan from 
July 1967 to March 1968, with duties including as an aircraft 
mechanic and tip tank maintenance.  He was listed as attached to 
the 776th Troop Carrier Squadron between January 1967 and July 
1967, and attached to the 6217th Combat Support Group from July 
1967 through March 1968.  

A submitted historical record of the 776th Tactical Airlift 
Squadron, United States Air Force, indicates the squadron was 
engaged in a shuttle operations to Cam Ranh Bay and Nha Trang in 
1966, but that in September 1967 the shuttle operations were to 
or from Bangkok, Thailand.  In October 1967 shuttle operations 
were to Tuy Hoa, Vietnam.  The record alludes to involvement from 
January 1968 to March 1968 in the battle of Khe Sanh, and from 
April 1968 to June 1968 involvement in the Shau Valley campaign.  

Records received from the Air Force Historical Research Agency 
inform that the 314th Troop Carrier Wing did have airlift 
operations in and out of Vietnam between January 1966 and 
September 1967.  Submitted declassified documents from the 314th 
Tactical Airlift Wing, for the interval from January to March of 
1968 inform, "Aircrews rotated on a regular basis to Cam Ranh 
Bay and Tuy Hoa Air Bases for temporary duty."  

The Veteran in January 2010 also submitted a statement from a 
fellow service member asserting personal knowledge of the 
Veteran's participation in several flight missions into Vietnam.  

Based on obtained official military historical records, the 
Veteran's testimony, a comrade's statement, and service records 
which have been obtained, the Board finds that reasonable doubt 
has been presented on the issue of whether or not the Veteran was 
an aircraft crew chief on multiple flight missions from Taiwan 
into Vietnam, with numerous hours spent in-country in Vietnam on 
layovers for those flights.  Giving the benefit of the doubt to 
the Veteran in that regard, the Board concludes, for purposes of 
adjudication of the appealed issue, that the Veteran was on the 
ground in Vietnam for a total of between 20 and 40 hours during 
all of his military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

The Veteran is thus entitled to a presumption of Agent Orange 
exposure in service based on those 20 to 40 hours of service on 
the ground in Vietnam, and is thereby entitled to a presumption 
of service connection for diabetes mellitus based on that Agent 
Orange exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
.309(e).  

However, there remains the question noted by the Board in its 
prior remand in October 2009, i.e., may the presumption of 
service connection for diabetes mellitus based on Agent Orange 
exposure be overcome in this case?  

As noted above, to rebut the presumption of causation of a 
disease as due to Agent Orange exposure, affirmative evidence to 
the contrary is required to support the conclusion that a disease 
claimed and presumed to have been due to Agent Orange exposure 
was instead the result of some other cause.  Evidence which may 
be considered in rebuttal of service incurrence of a presumptive 
disease will be any evidence of a nature usually accepted as 
competent to indicate the time of existence, inception, or onset 
of disease, and medical judgment will be exercised in making 
determinations relative to the effect of any intercurrent injury 
or disease.  The standard "affirmative evidence to the 
contrary" will not be taken to require a conclusive showing, but 
such showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. § 
3.307(d)(1).

In this case, VA treatment records indicate an initial diagnosis 
of diabetes mellitus in 1998.  The actual onset of diabetes 
mellitus is somewhat unclear in this case, due to differing 
accounts in VA treatment records, due to the RO's inability to 
secure (despite exhaustive efforts) prior treatment records from 
the Cincinnati VA Medical Center (VAMC), and due to conflicting 
evidentiary statements, including the Veteran's report in his 
original claim in September 2004 that his diabetes mellitus was 
diagnosed in 1994.  In any event, no record indicates the onset 
of diabetes mellitus prior to 1994.  Treatment records within the 
claims file go back to 1998, and these appear to associate morbid 
obesity, and associated weight and dietary problems, with the 
Veteran's diabetes mellitus.  Thus, the Veteran's morbid obesity 
and health habits after service are implicated by the medical 
records in this case as possible intercurrent causes of his 
currentlyclaimed diabetes mellitus.  

The case therefore requires further medical examination and 
opinion addressing the likely etiology of the Veteran's claimed 
diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to inform of 
any additional pertinent treatments or 
examinations that are not reflected in the claims 
file, including any pertaining to his claimed 
diabetes mellitus.  With the Veteran's 
assistance, obtain any such identified records 
and associate them with the claims file.  

2.  Thereafter, afford the Veteran a new VA 
examination by an endocrinologist, to address the 
cause/etiology of the Veteran's diabetes 
mellitus, type II.  The claims folder must be 
made available to the examiner for review in 
conjunction with the examination.  All necessary 
studies, tests, and evaluations should be 
performed and the results noted in the 
examination report. 

a.  The examiner should specifically note 
that the Veteran is entitled to a legal 
presumption that his claimed diabetes 
mellitus, type II, was caused by Agent 
Orange or other herbicide exposure in the 
Republic of Vietnam.  However, the examiner 
should also note that this presumption is 
not irrebuttable, and  may be overcome by 
affirmative evidence to the contrary, to 
include medical opinion evidence 
establishing the likely cause of the 
diabetes mellitus as something other than 
than Agent Orange exposure.  Thus, a 
medical question as to the likely cause and 
etiology of the Veteran's diabetes mellitus 
must be addressed by the examiner.  

b.  The examiner must note that, by the 
Veteran's own testimony, he was in-country 
in Vietnam for approximately an estimated 
20 to 40 hours during his period of 
military service, and that his presence in 
Vietnam was entirely spent as a fight crew 
chief at the Cam Ranh Bay and Da Nang air 
bases waiting for loading or unloading of 
cargo, with most of that time on the ground 
in-country spent waiting in barracks on 
those bases.  These circumstances of time 
spent in country are significantly 
established by the Veteran's own statements 
and testimony, as well as by Air Force unit 
histories.  

c.  The examiner must also note the 
Veteran's history of diabetes mellitus as 
documented by the medical records contained 
within the claims file, as well as his 
documented medical history of morbid 
obesity and poor dietary habits prior to 
onset of diabetes mellitus.  

d.  The examiner must provide an opinion as 
to the most likely cause of the Veteran's 
diabetes mellitus.  In so doing, the 
examiner must provide a complete medical 
explanation for the opinion expressed.  Any 
opinion provided should include discussion 
of specific evidence of record.  The 
examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed.  The conclusions of 
the examiner should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.  If some questions 
cannot be answered without resorting to 
conjecture or speculation, the examiner 
must provide a complete explanation as to 
why that is so.

e.  In assessing the relative likelihood as 
to the origin of the claimed diabetes 
mellitus, the examiner should apply the 
standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
disorder is causally or etiologically 
related to the Veteran's active military 
service (including his presumed exposure to 
Agent Orange during his flights into and 
out of Vietnam with same-day layovers), or 
whether such a causal or etiological 
relationship is unlikely (i.e., less than a 
50 percent probability).

f.  Note: As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

3.  Thereafter, readjudicate the remanded claim 
de novo.  If the benefit sought by the remanded 
claim is not granted to the Veteran's 
satisfaction, provide him and his representative 
with a Supplemental Statement of the Case and an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

